— Judgment, Supreme Court, New York County (Burton S. Sherman, J.), entered June 17, 1991, granting respondents’ motion for summary judgment and dismissing the action against respondents, unanimously affirmed, without costs.
The IAS Court properly determined that the documentary proof, deeds and evidence of corporate mergers established that the respondents were neither the owners nor in control of the Herald Square store on December 29, 1988, the day plaintiff Charles Sanzone, an employee of Macy’s Northeast Inc. was injured. Concur — Milonas, J. P., Ellerin, Kassal and Rubin, JJ.